DETAILED ACTION
 				Notice of Pre-AIA  or AIA  Status	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
 	Claims 1-14, 16-20, and 23-29 are pending in the application, with claims 9, 14, 16, 19-20, 23-24 amended, and new claims 26-29 added. 	The prior rejection of claims 14, 20, and 23-24 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn in view of the amendments to the claims.

Response to Arguments

 	Applicants’ claim amendments and arguments have been fully considered but are not found persuasive, and/or where the claim amendments necessitated new grounds of rejection. 	As to claim 1, Applicants assert on pages 7-10 that modifying Contente’s symmetric cup body to provide Cattanach’s asymmetric and centrally curved cup body would change the principle of operation and render Contente unsatisfactory for its intended purpose.   Applicants argue that since Contente teaches that the cup can be rolled around the rim to provide the functions of: varying the volume of the reservoir;  collecting discharge; and delivering a drug. Applicants also argue that Cattanach fails to teach or suggest so modifying Contente.capable of performing the recited functions, and the prior art does not need to teach the function recited.  In the present case, Cattanach’s asymmetric and flexible cup body is capable of providing the functions of varying the volume; collecting discharge; and delivering a drug, such that modifying Contente’s symmetric cup to be asymmetric does not render Contente unsuitable for its intended purpose, as well as being capable of providing these functions.  Also making the cup body asymmetric would not affect that the rim can be split, overlap, and be changed in diameter by rolling the cup, as the rim is still symmetrical and making the body asymmetric would not change this function and would not create an uneven shape when the rim is rolled to change the diameter.    Thus, modifying Contente’s cup body to be asymmetric would not change how the rim works in Contente, and one of skill would be motivated to do so, as the asymmetric shaped body would provide a receptacle that is constructed and arranged within the vagina so that the opening faces upstream toward the cervix and the collection chamber extends downstream therefrom so that discharged fluid flows through the inlet opening and is collected in the chamber, as specifically taught by Cattanach; and where Cattanach teaches the same elements and function in the same field of endeavor  Thus, Contente and/or Cattanach teach or suggest these limitations, and provide motivation to do so.   

	As to dependent claims 6-8, Applicants argue on pages 10-12 that Contente and/or Cattanach fail to teach all of the limitations because Contente is silent on these elements, and the tip of the cup does not necessarily or always have a greater thickness that the tip of the cone, and could have in some instance a lesser thickness. 	This is not persuasive as Contente teaches these limitations and Conente’s teachings include where the tip can have a greater thickness, as presented below, which is sufficient to establish lack of patentability, where not every disclosed embodiment must meet the claim limitation, but only at least one that is taught or suggested.
new claims 26-29, Applicants argue on pages that Contente and/or Cattanach fail to teach all of the elements of these new claims. 	This is not persuasive as the new claims as claim amendments necessitated new grounds of rejection, where Contente and/or Cattanach teach or suggest all of the limitations of these claims, as presented below.

 	Applicants argue the same limitations for the remaining claims.

 				Claim Rejections - 35 USC § 103 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for ‘establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14, 16-20, and 23-25 are rejected under 35 U.S.C. 103 as being 
    PNG
    media_image1.png
    175
    238
    media_image1.png
    Greyscale
unpatentable over Contente (US 6796973 B1) in view of Cattanach (US 4848363 
    PNG
    media_image2.png
    250
    233
    media_image2.png
    Greyscale
A).
	As to claim 1, Contente discloses a hygiene product, comprising: 	a menstrual cup 40 (vaginal discharge collection device 40 Fig.9-10,Col.10,ll.26), including: 		a cup body 44 (Fig.9-10,Col.10,ll.29) having a cup wall (wall Fig.9-10,Col.10,ll.30) with an inner surface (interior surface Fig.10) defining a receiving space 49/42 (inner surface of wall defining collection space 49 and/or reservoir 42 Fig.9-10,Col.10,ll.31-32), the cup body 44 including: 			a first end (top end Fig.9-10 and a second end (bottom end Fig.10); 			an opening (within top circular rim 41 Fig.9,Col.10,ll.28-29) into the receiving space (49 and/or 42 Fig.9) at the first end (top Fig.10), the opening having a bottom (lower portion of cup 44 Fig.10) opposite the opening (within 41 Fig.9-10) at the second end (lower) of the cup body 44 (Fig.10),  		wherein the cup body 44 has a generally conical shape (Fig.10), tapering towards the bottom (Fig.10) and terminating in a tip (Fig.10).

    PNG
    media_image3.png
    253
    453
    media_image3.png
    Greyscale
	Contente does not teach wherein the cup body is rotationally asymmetric and a central axis of the cup body is curved . 
 	However, Cattanach teaches a hygiene product comprising: a menstrual cup (vaginal collection device 1 Fig.2,Col.3,ll.35 for collecting menses Col.1,ll.43-44,49-50), (thus in the same field of endeavor for the same purpose and function) including: a cup body 3 (Fig.1-2,Col.3,ll.36), wherein the cup body 3 is rotationally asymmetric and a central axis (alpha Fig.2) of the cup body is curved (elongate, curving inwardly, projecting laterally to end, tapering inwardly from rim 5 to end 10) Fig.2;Col.3,ll.42-49); in order to provide a receptacle that is constructed and arranged within the vagina so that the opening faces upstream toward the cervix and the collection chamber extends downstream therefrom so that discharged fluid flows through the inlet opening and is collected in the chamber Col.1,ll.54-59; where the receptacle/chamber of the cup body is elongate to extend along the vagina during use Col.2,ll.12-14 . 	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cup body of Contente to be rotationally asymmetric and to have a curved central axis according to Cattanach, and one of skill would have been motivated to do so, in order to provide a receptacle that is constructed and arranged within the vagina so that the opening faces upstream toward the cervix and the collection chamber extends downstream therefrom so that discharged fluid flows 

	As to claim 2, Contente discloses wherein the cup body 44 has a plane of symmetry and is mirror-symmetrical with respect thereto (as circular and cone shaped symmetrical body along longitudinal and latitudinal axes Fig.9-10).
	As to claim 3, Contente discloses wherein the cup wall includes a first section extending in a partially circular shape along the plane of symmetry from the edge of the opening to the tip on an outside of the cup wall (as circular and cone shaped symmetrical body along longitudinal axis from top opening to bottom tip Fig.9-10).
	As to claim 4, Contente discloses wherein a second section of the cup wall defines a substantially convex-concave shape along the plane of symmetry from the edge of the opening to the tip (as circular and cone shaped symmetrical body along longitudinal axis Fig.9-10).

	As to claim 5, Contente discloses wherein the cup body 44 has a bulbous shape in which the cup body tapers proximate the opening 42 (as shown in Fig. 10).

	As to claims 6-8, Contente discloses wherein the tip (sharp point 147 Fig.23) has a conical shape (Fig. 23 Col.13,ll.37-39; and where any embodiment can be modified according to the disclosure Col.23,ll.27-32),  which is formed as a thickening in the cup wall; wherein the tip is part of the cup wall and has a first thickness that is greater than a second thickness of the cup wall between the opening and the tip; and wherein the first thickness is 3 to 6 times greater than the second thickness of the cup wall (where bottom tip necessarily at least 3 times thicker as formed by wall sides connected to each other at a bottom point).

	As to claim 9, Contente discloses wherein the tip is a solid piece of material with (where the cup wall merges into the tip as continuous of same material, e.g., an elastomer as a solid piece of material Col.7,ll.67 Fig.9-10); with a length in a range of 5 to 12 mm (where length of up to 8 cm (80 mm) would necessarily include a tip length in the range of 5-12 mm Col.8,ll.19-21).
	As to claim 10, Contente discloses wherein the cup wall merges into the tip without kinks (as continuous of same material, e.g., an elastomer Col.7,ll.67 Fig.9-10).

	As to claims 11-13, Contente discloses wherein the cup wall has a structure 47 on an outside of the cup wall in a region of the tip; as a plurality of protrusions 47 with each annular (as ribs 47 Fig.10 Col.10,ll.51-53; or annular ribs 57 Fig.12 Col.11,ll.13-14.

	As to claim 14, Contente discloses wherein the edge (rim) of the opening has a reinforcement formed as a thickening of the cup wall (e.g., rim 6mm or less, thicker than wall, e.g., 2 micrometers Col.8,ll.14-15,16-19).

	As to claim 16, Contente discloses wherein the edge of the opening Fig.20  includes a ridge (inner, top, pleated section 117 continuous with upper edge of opening of cup 110 Fig.20 Col.13,ll.22-24) extending radially inward from the edge 110 of the opening Fig.20, the ridge including a vertex (as lower ledge of upper, inner edge of ridge 117 Fig.20) positioned between the cup wall and a top of the edge (Fig.20 Col.13,ll.22-24), the cup body sloping down towards the receiving space from the top of the edge to the vertex of the ridge Fig.20, the cup body further sloping away from the receiving space from the vertex of the ridge to the cup wall (as pleated walls necessarily having sloped portions that would include sloping down portions towards the receiving 

	As to claim 17, Contente discloses wherein the opening is circular (Fig.9) 

	As to claim 18, Contente discloses wherein the cup wall has a substantially constant wall thickness between the edge of the opening and the tip (as constant, e.g., 2 micrometers Col.8,ll.16-19).

	As to claim 19, Contente discloses wherein the tip of the cup body is integral with the cup wall, the cup wall being flexible and structure to compress in a region above the tip to enable gripping and removal of the cup body via the tip (as formed of same material and integral therewith and compressible as made of elastomer, polymer, or rubber, thus necessarily capable of being gripped for removal of cup body Col.7,ll.61-67).

	As to claim 20, Contente discloses wherein the cup body is made from an elastomer, polymer, or rubber (Col.7,ll.61-67), and having a Shore hardness in a range of 18 to 60 (as 55-60 Col.18,ll.37-39, within the claimed range). 	Contente and/or Cattanach does not specifically teach the use of a silicone. 	However, it would have been obvious to one of ordinary skill in the art before the effective filing date to use a silicone-based material as claimed, and one of skill would have been motivated to do so, where silicone based materials were well known in the art and as a matter of obvious design choice. MPEP 2144.05.
	As to claim 23, Contente discloses wherein the cup wall has a wall thickness in a range of 0.8 mm to 8.0 mm (as 1-6 mm of rim as component of wall, substantially within the claimed ranges Col.8,ll.13-14) MPEP 2144.05(I).

	As to claims 24-25, Contente discloses wherein the cup wall has a restoring force against compression in a range of 4 N to 15 N or 6 N to 10N (as restoring force against compression of 250-700 grams Col.18,ll.67-Col.19,ll.3, equal to 2.5 N to 7 N, substantially within the claimed ranges) MPEP 2144.05(I).

	As to new claims 26 and 28-29, Contente discloses a hygiene product, comprising: 	a menstrual cup 40 (vaginal discharge collection device 40 Fig.9-10,Col.10,ll.26), including: 		a cup body 44 (Fig.9-10,Col.10,ll.29) having a cup wall (wall Fig.9-10,Col.10,ll.30) with an inner surface (interior surface Fig.10) defining a receiving space 49/42 (inner surface of wall defining collection space 49 and/or reservoir 42 Fig.9-10,Col.10,ll.31-32), the cup body 44 including: 			a first end (top end Fig.9-10 and a second end (bottom end Fig.10); 			an opening (within top circular rim 41 Fig.9,Col.10,ll.28-29) into the receiving space (49 and/or 42 Fig.9) at the first end (top Fig.10),  			an edge around the opening (at rim 41, Fig.9-10;Col.10,ll.28-29); and 			a bottom (lower portion of cup 44 Fig.10) opposite the opening (within 41 Fig.9-10) at the second end (lower) of the cup body 44 (Fig.10),  		wherein the cup body 44 has a generally conical shape (Fig.10), tapering towards the bottom (Fig.10) and terminating in a tip (Fig.10);   		(as per claim 26,29) wherein the tip is a solid portion of material with a conical shape integral with the cup wall as a thickening in the cup wall tip (as formed of same material and integral therewith and compressible as made of elastomer, polymer, or rubber, thus necessarily capable of being gripped for removal of cup body Col.7,ll.61-67; e.g., as tip/tab 68 integral formed with cup body 64 and grasped to remove device 60 from vaginal canal Fig.13 Col.11,ll.67-Col.12,ll.3; ; and where any embodiment can as presented above).

    PNG
    media_image3.png
    253
    453
    media_image3.png
    Greyscale
	Contente does not teach wherein the cup body is rotationally asymmetric and a central axis of the cup body is curved . 
 	However, Cattanach teaches a hygiene product comprising: a menstrual cup (vaginal collection device 1 Fig.2,Col.3,ll.35 for collecting menses Col.1,ll.43-44,49-50), (thus in the same field of endeavor for the same purpose and function) including: a cup body 3 (Fig.1-2,Col.3,ll.36), wherein the cup body 3 is rotationally asymmetric and a central axis (alpha Fig.2) of the cup body is curved (elongate, curving inwardly, projecting laterally to end, tapering inwardly from rim 5 to end 10) Fig.2;Col.3,ll.42-49); in order to provide a receptacle that is constructed and arranged within the vagina so that the opening faces upstream toward the cervix and the collection chamber extends downstream therefrom so that discharged fluid flows through the inlet opening and is collected in the chamber Col.1,ll.54-59; where the receptacle/chamber of the cup body is elongate to extend along the vagina during use Col.2,ll.12-14 . 	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cup body of Contente to be rotationally asymmetric and to have a curved central axis according to Cattanach, and one of skill would have been motivated to do so, in order to provide a receptacle that is constructed and arranged within the vagina so that the opening faces upstream toward the cervix and the collection chamber extends downstream therefrom so that discharged fluid flows through the inlet opening and is collected in the chamber; and where Cattanach teaches the same elements and function in the same field of endeavor.

	As to new claim 27, Contente discloses wherein the receiving space 62 of
the cup body 64 terminates at an interface between the cup wall and a top of the tip 68 Fig.13 (Col.11,ll.67 – Col.12,ll.1), the tip 68 having a thickness greater than a thickness of the cup wall (of body 64) with the cup wall being flexible and structured to compress in a region above the tip 68 (as tip/tab 68 integral formed with cup body 64 and grasped to remove device 60 from vaginal canal Fig.13 Col.11,ll.67-Col.12,ll.3; ; and where any embodiment can be modified according to the disclosure Col.23,ll.27-32; and as formed of same material and integral therewith and compressible as made of elastomer, polymer, or rubber, thus necessarily capable of being gripped for removal of cup body Col.7,ll.61-67).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references provided on the attached PTO Form 892 are considered relevant to Applicants’ disclosure and are cited to show further the general state of the art.

 	Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).   Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to: GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri., 11 am to 6 pm Eastern Time.  The direct fax number is (571) 270-4689.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/GUY K TOWNSEND/Primary Examiner, Art Unit 3781